Case 2:20-cv-01350-JDC-CBW Document 1 Filed 04/27/20 Page 1 of 7 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                GALVESTON DIVISION

 BILLY NELSON,                                  §
                                                §
         Plaintiff,                             §
                                                §
 v.                                             §         CIVIL ACTION NO. 3:20-cv-133
                                                §
 PENN NATIONAL GAMING, INC.,                    §            JURY TRIAL DEMANDED
 L’AUBERGE DU LAC HOTEL &                       §
 CASINO; PINNACLE                               §
 ENTERTAINMENT, INC.; PNK LAKE                  §
 CHARLES LLC D/B/A L’AUBERGE                    §
 CASINO and JOHN DOE                            §
                                                §
         Defendants.                            §
                                                §


                          DEFENDANT PNK (LAKE CHARLES) LLC’S
                                 NOTICE OF REMOVAL


        Pursuant to 28 U.S.C. § 1441, Defendant PlNK (Lake Charles) LLC (“PNK”) hereby

removes to this Court, the state court action described in Paragraph 1 below. Pursuant

to 28 U.S.C. § 1446(a), PNK sets forth the following "short and plain statement of the

grounds for removal."

                                          I.
                                   THE REMOVED CASE

        1.      The removed case is a civil action filed with the 405th Judicial District Court

of Galveston County, Texas, on March 23, 2020, styled Billy Nelson v. Penn National

Gaming, Inc., L’Auberge Du Lac Hotel & Casino, Pinnacle Entertainment, Inc., PNK Lake




NELSON – PNK’S NOTICE OF REMOVAL
                                           1|P A G E
Case 2:20-cv-01350-JDC-CBW Document 1 Filed 04/27/20 Page 2 of 7 PageID #: 2




Charles, LLC d/b/a L’Auberge Casino and John Doe; Cause No. 20-CV-0452 (the "State Court

Action").

                                       II.
                          DOCUMENTS FROM REMOVED ACTION

        2.         Pursuant to FEDERAL RULE OF CIVIL PROCEDURE 81 and 28 U.S.C. § 1446(a),

PNK attaches the following documents to this Notice of Removal:

             (a)      A list of all parties in the case, their party type and current status;

             (b)      a civil cover sheet and certified copy of the state court docket sheet; a
                      copy of all pleadings that assert causes of action (e.g., complaints,
                      amended complaints, supplemental complaints, petitions, counter-
                      claims, cross-actions, third party actions, interventions, etc.); all answers
                      to such pleadings and a copy of all process and orders served upon the
                      party removing the case to this court, as required by 28 U.S.C. § 1446(a);

             (c)      a complete list of attorneys involved in the action being removed,
                      including each attorney's bar number, address, telephone number and
                      party or parties represented by him/her;

             (d)      A record of which parties have requested trial by jury; and

             (e)      The name and address of the court from which the case is being
                      removed.


                                           III.
                                    REMOVAL PROCEDURE

        3.         Except as otherwise expressly provided by Act of Congress, any civil action

brought in a state court of which the district courts of the United States have original

jurisdiction may be removed to the United States District Courts for the district and

division embracing the place where the action is pending. 28 U.S.C. § 1441. The Galveston

Division of the Southern District Court of Texas is the United States district and division


NELSON – PNK’S NOTICE OF REMOVAL
                                              2|P A G E
Case 2:20-cv-01350-JDC-CBW Document 1 Filed 04/27/20 Page 3 of 7 PageID #: 3




embracing Galveston County, Texas, and the county in which the State Court Action is

pending.

        4.      Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process,

pleadings and orders in the State Court Action as of the date of this pleading are attached

hereto as Exhibit "A" and incorporated herein for all purposes.

        5.      PNK will promptly give all parties written notice of the filing of this Notice

of Removal and will promptly file a copy of this Notice of Removal with the Clerk of the

405th Judicial District Court, Galveston County, Texas, where the action is currently

pending.

                                        IV.
                                   REMOVAL IS TIMELY

        6.      PNK has not been served with process in the State Court suit but filed a

Special Appearance on April 20, 2020 reserving its challenges to the Court’s personal

jurisdiction and clarifying a misnomer.

        7.      Pinnacle Entertainment, Inc. (“Pinnacle”) was served with the State Court

Action on March 30, 2020. Pinnacle consents to removal.

        8.      As of the drafting of this Notice, no other defendant has been served with

process in the State Court Action.

        9.      PNK’s Notice of Removal is being filed within the time limits specified in

28 U.S.C. § 1446(b).




NELSON – PNK’S NOTICE OF REMOVAL
                                           3|P A G E
Case 2:20-cv-01350-JDC-CBW Document 1 Filed 04/27/20 Page 4 of 7 PageID #: 4




                                            V.
                                     VENUE IS PROPER

         10.    The United States District Court for the Southern District of Texas,

Galveston Division, is the proper venue for removal of the state court action pursuant to

28 U.S.C. § 1441(a) because the 405th Judicial District Court, Galveston County, Texas, is

located within the jurisdiction of the United States District Court for the Southern District

of Texas, Galveston Division.

                                          VI.
                             DIVERSITY JURISDICTION EXISTS

         11.    This is a civil action relating to a negligence claim that falls under the

Court's original jurisdiction pursuant to 28 U.S.C. § 1332 and is one that may be removed

to this Court based on diversity of citizenship in accordance with 28 U.S.C. §§ 1441 and

1446.

         12.    As admitted in the Petition, Plaintiff is a resident of Galveston, Texas and is

domiciled there. 1

         13.    PNK is a foreign corporation organized, existing and doing business under

the laws of the State of Louisiana. Thus, pursuant to 28 U.S.C. § 1332()(1), PNK is not a

citizen of the State of Texas.

         14.    Pinnacle is a Delaware corporation with its principal place of business in

Las Vegas, Nevada. Pinnacle is an entity organized and existing under the laws of the




1   Plaintiff's Original Petition at 1.
NELSON – PNK’S NOTICE OF REMOVAL
                                           4|P A G E
Case 2:20-cv-01350-JDC-CBW Document 1 Filed 04/27/20 Page 5 of 7 PageID #: 5




State of Delaware with its principal place of business in Las Vegas, Nevada. Pinnacle is

not a citizen of the State of Texas.

         15.     Penn National Gaming, Inc. has not been served with process in the State

Court Action, but is a foreign corporation organized and existing under the laws of the

State of Pennsylvania. 2 Penn National Gaming, Inc. is not a citizen of the State of Texas.

                                VII.
          THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

         16.     Plaintiff alleges in his Petition that he seeks monetary relief "over

$1,000,000." 3

         17.     Based on the aforementioned facts, the State Court Action may be removed

to this Court by PNK in accordance with the provisions of 28 U.S.C. § 1441(a) because: (i)

this is a civil action pending within the jurisdiction of the United States District Court for

the Southern District of Texas; (ii) this action is between citizens of different states; and

(iii) the amount in controversy as pled by the Plaintiff, exceeds $75,000, exclusive of

interest and costs.

                                              VIII.
                                   FILING OF REMOVAL PAPERS

         18.     Pursuant to 28 U.S.C. § 1446(d), PNK is providing written notice of the filing

of this Notice of Removal to all counsel of record and is filing a copy of this Notice with




2   See Exhibit A, Plaintiff’s Original Petition at 2.
3   Exhibit A, Plaintiff’s Original Petition at 1.
NELSON – PNK’S NOTICE OF REMOVAL
                                            5|P A G E
Case 2:20-cv-01350-JDC-CBW Document 1 Filed 04/27/20 Page 6 of 7 PageID #: 6




the 405th Judicial District Court, Galveston County, Texas, in which this action was

originally commenced.

                                         IX.
                                    CONCLUSION

        19.     Defendant PNK (Lake Charles) LLC hereby removes the above-captioned

action from the 405th Judicial District Court, Galveston County, Texas, and requests that

further proceedings be conducted in the United States District Court for the Southern

District of Texas, Galveston Division, as provided by law.

                                         Respectfully submitted,

                                         MAYER LLP

                                         4400 Post Oak Parkway, Suite 2850
                                         Houston, Texas 77027
                                         713.487.2000 / Fax 713.487.2019

                                         By:        /s/ Kevin P. Riley
                                               Kevin P. Riley
                                               Attorney-in-Charge
                                               Southern District Bar No. 13766
                                               State Bar No. 16929100
                                               E-Mail: kriley@mayerllp.com
                                               Andrew J. Mihalick
                                               Southern District Bar No. 595221
                                               State Bar No. 24046439
                                               E-Mail: amihalick@mayerllp.com

                                         ATTORNEYS FOR DEFENDANT
                                         PNK (LAKE CHARLES) LLC




NELSON – PNK’S NOTICE OF REMOVAL
                                        6|P A G E
Case 2:20-cv-01350-JDC-CBW Document 1 Filed 04/27/20 Page 7 of 7 PageID #: 7




                                   CERTIFICATE OF SERVICE

      This is to certify that on the 27th day of April 2020, a true and correct copy of the
foregoing has been forwarded to all counsel of record as follows:

  DENNIS L. BROWN, PC                            ☐E-MAIL/E-SERVICE
  Dennis L. Brown                                ☒ECM
  Justin C. Adkins                               ☐HAND DELIVERY
  6750 West Loop South, Suite 900
                                                 ☐FACSIMILE
  Bellaire, Texas 77401
  E-Mail: Lawoffice@dennislbrown.com             ☐OVERNIGHT MAIL
                                                 ☐REGULAR, FIRST CLASS MAIL
  Attorney for Plaintiff                         ☐CERTIFIED MAIL/RETURN RECEIPT REQUESTED




                                             /s/ Kevin P. Riley
                                            Kevin P. Riley




NELSON – PNK’S NOTICE OF REMOVAL
                                          7|P A G E
